DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 10, and 17 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al., Patent Application Publication et al., Patent Application Publication No. 2017/0091756 (hereinafter Stern) in view of Kosche et al., Patent Application Publication No. 2008/0177756 (hereinafter Kosche), Wong et al., Patent Application Publication No. 2016/0217452 (hereinafter Wong), and Onnainty, Patent Application Publication No. 2019/0228386 (hereinafter Onnainty).

Regarding claim 1, Stern teaches:
A method comprising: generating, at a computer node of a distributed digital ledger transaction network (Stern Paragraph [0074], distributed ledger called a blockchain. The Bitcoin network stores complete copies of the blockchain on nodes), a state data structure that corresponds to a plurality of user accounts of the distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain, Paragraph [0111], financial services institution (e.g., Fidelity) account),
in response to execution of the transaction comprising an event corresponding to at least one user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
modifying a count value of a transaction event counter of the at least one user account within the state data structure (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generating a transaction event within an event data structure, the transaction event within the event data structure reflecting an address of the at least one user account, the count value of the transaction event counter of the at least one user account, and details of the event.
However, Kosche teaches:
generating a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting an address of the at least one user account (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the at least one user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving transactions.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Kosche.
Stern in view of Kosche does not expressly disclose:
maintaining, within the state data structure and for each user account of the plurality of user accounts, account data corresponding to the user account, at least one transaction event counter that tracks events associated with the user account, and
However, Wong teaches:
maintaining, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions), account data corresponding to the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions), at least one transaction event counter that tracks events associated with the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), and
The claimed invention and Wong are from the analogous art of systems using transactions.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Stern in view of Kosche and Wong to have combined Stern in view of Kosche and Wong.  One of ordinary skill in the art would recognize the benefits that using application transaction counters would bring when tracking data.
Stern in view of Kosche and Wong does not expressly disclose:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts;
an address of the user account within the state data structure, wherein the address includes values associated with branches of the state tree that are part of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account; and
However, Onnainty teaches:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, Fig. 1A, shows the tree structure corresponding to the accounts);
an address of the user account within the state data structure (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”), wherein the address includes values associated with branches of the state tree that are part of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”, the first “L” identifies the left branch from node 115 to node 113, the “R” identifies the right branch from node 113 to node 110); and
The claimed invention and Onnainty are from the analogous art of ledger systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern in view of Kosche, Wong and Onnainty to have combined Stern in view of Kosche, Wong and Onnainty.  One of ordinary skill in the art would recognize that account access could be improved by identifying an address to get from the root to the leaf node.

Regarding claim 2, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 1, wherein maintaining, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), the at least one transaction event counter comprises maintaining (Wong Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction), within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), a first transaction event counter that corresponds to a first transaction event type and a second transaction event counter that corresponds to a second transaction event type (Wong Paragraph [0007], The first transaction data may be formatted according to the first type of transaction, The second transaction data may be formatted according to the second type of transaction, Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction).

Regarding claim 3, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 2, wherein modifying the count value of the transaction event counter of the at least one user account comprises (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first transaction event type (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 4, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 2, wherein the transaction comprises an additional event of the second transaction event type and further comprising (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter):
modifying an additional count value of an additional transaction event counter of the at least one user account within the state data structure (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented); and
generating an additional transaction event within the event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the additional transaction event within the event data structure reflecting the address of the at least one user account (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the additional count value of the additional transaction event counter of the at least one user account (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented), and details of the additional event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).

Regarding claim 5, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 1, wherein the event data structure comprises an event tree reflecting transaction events generated in response to the execution of the transaction (Kosche Paragraph [0110], the fields may be grouped into nodes of a binary search tree for a particular runtime event).

Regarding claim 6, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 5, further comprising: determining a root value of the event tree reflecting the transaction events corresponding to the transaction (Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE); and
storing the root value of the event tree in a transaction tree of the Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE).
distributed digital ledger (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain)

Regarding claim 7, Stern in view of Kosche, Wong, and Onnainty further teaches:
The method of claim 1, further comprising: receiving an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter of the at least one user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), providing the modified count value of the transaction event counter of the at least one user account from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 10, Stern teaches:
A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing), cause a computing device to:
generate, at a computer node of a distributed digital ledger transaction network (Stern Paragraph [0074], distributed ledger called a blockchain. The Bitcoin network stores complete copies of the blockchain on nodes), a state data structure that corresponds to a plurality of user accounts of the distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain, Paragraph [0111], financial services institution (e.g., Fidelity) account),
in response to execution of a transaction comprising an event corresponding to at least one user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
modify a count value of a transaction event counter of the user account within the state data structure (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generate a transaction event within an event data structure, the transaction event within the event data structure reflecting an address of the at least one user account, the count value of the transaction event counter of the at least one user account, and details of the event.
However, Kosche teaches:
generate a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting an address of the at least one user account (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the at least one user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving transactions.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Kosche.
Stern in view of Kosche does not expressly disclose:
maintain, within the state data structure and for each user account of the plurality of user accounts, account data corresponding to the user account, at least one transaction event counter that tracks events associated with the user account, and
However, Wong teaches:
maintain, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions), account data corresponding to the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions), at least one transaction event counter that tracks events associated with the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), and
The claimed invention and Wong are from the analogous art of systems using transactions.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Stern in view of Kosche and Wong to have combined Stern in view of Kosche and Wong.  One of ordinary skill in the art would recognize the benefits that using application transaction counters would bring when tracking data.
Stern in view of Kosche and Wong does not expressly disclose:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts;
an address of the user account within the state data structure, wherein the address includes values associated with branches of the state tree that are party of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account; and
However, Onnainty teaches:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, Fig. 1A, shows the tree structure corresponding to the accounts);
an address of the user account within the state data structure (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”), wherein the address includes values associated with branches of the state tree that are party of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”, the first “L” identifies the left branch from node 115 to node 113, the “R” identifies the right branch from node 113 to node 110); and
The claimed invention and Onnainty are from the analogous art of ledger systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern in view of Kosche, Wong and Onnainty to have combined Stern in view of Kosche, Wong and Onnainty.  One of ordinary skill in the art would recognize that account access could be improved by identifying an address to get from the root to the leaf node.

Regarding claim 11, Stern in view of Kosche, Wong, and Onnainty further teaches:
The non-transitory computer-readable medium of claim 10, wherein the instructions, when executed by the at least one processor, cause the computing device to maintain, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), the at least one transaction event counter by maintaining (Wong Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction), within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), a first transaction event counter that corresponds to a first transaction event type and a second transaction event counter that corresponds to a second transaction event type (Wong Paragraph [0007], The first transaction data may be formatted according to the first type of transaction, The second transaction data may be formatted according to the second type of transaction, Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction).

Regarding claim 12, Stern in view of Kosche, Wong, and Onnainty further teaches:
The non-transitory computer-readable medium of claim 11, wherein the instructions, when executed by the at least one processor, cause the computing device to modify the count value of the transaction event counter of the at least one user account by (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first transaction event type (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 13, Stern in view of Kosche, Wong, and Onnainty further teaches:
The non-transitory computer-readable medium of claim 11, wherein the transaction comprises an additional event of the second transaction event type and further comprising instructions that, when executed by the at least one processor, cause the computing device to (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter):
modify an additional count value of an additional transaction event counter of the at least one user account within the state data structure (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented); and
generate an additional transaction event within the event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the additional transaction event within the event data structure reflecting the address of the at least one user account (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the additional count value of the additional transaction event counter of the at least one user account (Kosche Paragraph [0224], associated with an event of the second event type, a corresponding synthesized performance counter may be incremented), and details of the additional event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).

Regarding claim 14, Stern in view of Kosche, Wong, and Onnainty further teaches:
The non-transitory computer-readable medium of claim 10, wherein the event data structure comprises an event tree reflecting transaction events generated in response to the execution of the transaction and further comprising instructions that, when executed by the at least one processor, cause the computing device to (Kosche Paragraph [0110], the fields may be grouped into nodes of a binary search tree for a particular runtime event):
determine a root value of the event tree reflecting the transaction events corresponding to the transaction (Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE); and
store the root value of the event tree in a transaction tree of the Kosche Paragraph [0075], Construct index 0 corresponds to the source-level data object STRUCT TREE, which is a structure TREE).
distributed digital ledger (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain)

Regarding claim 15, Stern in view of Kosche, Wong, and Onnainty further teaches:
The non-transitory computer-readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computing device to: receive an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter of the at least one user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), provide the modified count value of the transaction event counter of the at least one user account from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 17, Stern teaches:
A system comprising: at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing); and
at least one non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing), cause the system to:
generate, at a computer node of a distributed digital ledger transaction network (Stern Paragraph [0074], distributed ledger called a blockchain. The Bitcoin network stores complete copies of the blockchain on nodes), a state data structure that corresponds to a plurality of user accounts of the distributed digital ledger transaction network (Stern Paragraph [0074], Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain, Paragraph [0111], financial services institution (e.g., Fidelity) account),
in response to execution of a transaction comprising an event corresponding to at least one user account of the distributed digital ledger transaction network (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address):
modify a count value of a transaction event counter of the at least one user account within the state data structure (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)); and
Stern does not expressly disclose:
generate a transaction event within an event data structure, the transaction event within the event data structure reflecting an address of the at least one user account, the count value of the transaction event counter of the at least one user account, and details of the event.
However, Kosche teaches:
generate a transaction event within an event data structure (Kosche Paragraph [0107], the event type field 901 may indicate the type of sampled runtime event tracked by the sampled runtime event data structure 900), the transaction event within the event data structure reflecting an address of the at least one user account (Kosche Paragraph [0105], data address indexed profile data structure 821 indexes sampled runtime event data structures using indices based on data addresses), the count value of the transaction event counter of the at least one user account (Kosche Paragraph [0352], transactions between computing systems (e.g., by generating an event based on exceeding a predetermined count of the transactions) in order to profile the behavior of the underlying application(s)), and details of the event (Kosche Paragraph [0103], exemplary sampled runtime event data structure are illustrated in FIG. 9).
The claimed invention and Kosche are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Kosche to have combined Stern and Kosche.
The motivation to combine Stern and Kosche is to improve transaction by using an event data structure.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the data structure of Kosche in order to obtain the predictable result of improving transactions.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Kosche.
Stern in view of Kosche does not expressly disclose:
maintain, within the state data structure and for each user account of the plurality of user accounts, account data corresponding to the user account, at least one transaction event counter that tracks events associated with the user account, and
However, Wong teaches:
maintain, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions), account data corresponding to the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions), at least one transaction event counter that tracks events associated with the user account (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), and
The claimed invention and Wong are from the analogous art of systems using transactions.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Stern in view of Kosche and Wong to have combined Stern in view of Kosche and Wong.  One of ordinary skill in the art would recognize the benefits that using application transaction counters would bring when tracking data.
Stern in view of Kosche and Wong does not expressly disclose:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts;
an address of the user account within the state data structure, wherein the address includes values associated with branches of the state tree that are part of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account; and
However, Onnainty teaches:
the state data structure comprising a state tree having a plurality of leaf nodes that correspond to the plurality of user accounts (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, Fig. 1A, shows the tree structure corresponding to the accounts);
an address of the user account within the state data structure (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”), wherein the address includes values associated with branches of the state tree that are part of a traversal path from a root node of the state tree to a leaf node of the state tree that corresponds to the user account (Onnainty Paragraph [0031], leaf node for an account can be identified by a path from the root node to the leaf node, the path from the root node to the leaf node is through nodes and may be identified by “LRL”, the first “L” identifies the left branch from node 115 to node 113, the “R” identifies the right branch from node 113 to node 110); and
The claimed invention and Onnainty are from the analogous art of ledger systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern in view of Kosche, Wong and Onnainty to have combined Stern in view of Kosche, Wong and Onnainty.  One of ordinary skill in the art would recognize that account access could be improved by identifying an address to get from the root to the leaf node.

Regarding claim 18, Stern in view of Kosche, Wong, and Onnainty further teaches:
The system of claim 17, wherein the instructions, when executed by the at least one processor, cause the system to maintain, within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), the at least one transaction event counter by maintaining (Wong Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction), within the state data structure and for each user account of the plurality of user accounts (Wong Paragraph [0141], set of account parameters used in the logged transactions, application transaction counter (ATC) value associated with the corresponding transaction), a first transaction event counter that corresponds to a first transaction event type and a second transaction event counter that corresponds to a second transaction event type (Wong Paragraph [0007], The first transaction data may be formatted according to the first type of transaction, The second transaction data may be formatted according to the second type of transaction, Paragraph [0141], application transaction counter (ATC) value associated with the corresponding transaction); and
wherein the instructions, when executed by the at least one processor, cause the system to modify the count value of the transaction event counter of the at least one user account by (Stern Paragraph [0527], processor-readable crypto asset digitizer non-transient physical medium storing):
determining that the transaction event corresponds to the first transaction event type (Stern Paragraph [0408], the user may execute a transaction (e.g., via a GUI associated with the third party wallet), which includes a verification string (e.g., in a note field), to transfer a verification amount from a verification address to a SOCOACT destination address); and
modifying the count value of the transaction event counter based on determining that the transaction event corresponds to the first transaction event type (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Regarding claim 19, Stern in view of Kosche, Wong, and Onnainty further teaches:
The system of claim 17, further comprising instructions that, when executed by the at least one processor, cause the system to: receive an event count request from a client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), the event count request comprising a reference to the transaction event counter of the at least one user account (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block); and
in response to receiving the event count request from the client device (Stern Paragraph [0232], a "transaction counter" field that lists the number of transactions stored in the present block), provide the modified count value of the transaction event counter of the at least one user account from the state data structure to the client device (Stern Table 17, Bits Current target in The difficulty is Int 4 8 compact format adjusted Nonce 32-bit number A hash is tried Int 4 25 (starts at 0) (increments)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kosche, Wong, Onnainty, and Schwob, Patent Application Publication No. 2013/0054577 (hereinafter Schwob).

Regarding claim 8, Stern in view of Kosche, Wong, and Onnainty teaches parent claim 7.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
wherein the reference to the transaction event counter of the at least one user account comprises an access path that reflects both the address of the at least one user account and the transaction event counter.
However, Schwob teaches:
wherein the reference to the transaction event counter of the at least one user account comprises an access path that reflects both the address of the at least one user account and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events).
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.

Claims 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Kosche, Wong, Onnainty, Schwob and Ansari et al., Patent Application Publication No. 2019/0228133 (hereinafter Ansari).

Regarding claim 9, Stern in view of Kosche, Wong, and Onnainty teaches parent claim 1.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
receiving a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter; and
However, Schwob teaches:
receiving a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
in response to receiving the transaction event detail request, providing details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), providing details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Regarding claim 16, Stern in view of Kosche, Wong, and Onnainty teaches parent claim 10.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
receive a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter; and
However, Schwob teaches:
receive a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
in response to receiving the transaction event detail request, provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Regarding claim 20, Stern in view of Kosche, Wong, and Onnainty teaches parent claim 17.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
receive a transaction event detail request from a client device, the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter; and
However, Schwob teaches:
receive a transaction event detail request from a client device (Schwob Paragraph [0028], navigation through the relationships between the facts, events), the transaction event detail request comprising the count value of the transaction event counter of the at least one user account and an access path comprising the address of the at least one user account and the transaction event counter (Schwob Paragraph [0085], increases a counter that is associated with a particular path and adds the cell address to the traversal search path history, Paragraph [0028], navigation through the relationships between the facts, events); and
The claimed invention and Schwob are from the analogous art of event systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Schwob to have combined Stern and Schwob.
The motivation to combine Stern and Schwob is to improve data access by using a path.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the path of Schwob in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Schwob.
Stern in view of Kosche, Wong, and Onnainty does not expressly disclose:
in response to receiving the transaction event detail request, provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event.
However, Ansari teaches:
in response to receiving the transaction event detail request (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes), provide details of the event from the event data structure to the client device together with a Merkle proof corresponding to the transaction event (Ansari Paragraph [0024], any event, this data structure is stored on a blockchain computer system (not shown) that may include a plurality of computer devices or nodes, Paragraph [0066], the corresponding child proofs, and thus the Merkle proof will also change).
The claimed invention and Ansari are from the analogous art of transaction systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Stern and Ansari to have combined Stern and Ansari.
The motivation to combine Stern and Ansari is to improve data integrity by using Merkle proof.  It would have been obvious to one of ordinary skill in the art to take the system of Stern and combine it with the Merkle proof of Ansari in order to obtain the predictable result of improving data integrity.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Stern and Ansari.

Response to Arguments
Applicant’s arguments, see pages 13-15, filed 06/10/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Onnainty reference.  Based off of the interview, the claimed invention has an address that uses 0s for left and 1s for right (see Fig. 3).  The newly cited Onnainty reference uses L for Left and R for Right.  Therefore, this appears to be similar to the address as described in the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhuo et al., Patent Application Publication No. 2020/0167345.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164